9 N.Y.3d 838 (2007)
RACHEL EHRENFELD, Appellant,
v.
KHALID SALIM BIN MAHFOUZ, Respondent.
Court of Appeals of the State of New York.
Submitted June 18, 2007.
Decided June 28, 2007.
Concur: Chief Judge KAYE and Judges CIPARICK, GRAFFEO, READ, PIGOTT and JONES. Taking no part: Judge SMITH.
Certification of question by the United States Court of Appeals for the Second Circuit, pursuant to section 500.27 of the Rules of Practice of the Court of Appeals (22 NYCRR 500.27), accepted and the issues presented are to be considered after briefing and argument.